Citation Nr: 0844352	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-37 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for depression with panic 
and anxiety (due to chronic pain secondary to his service 
connected compression fracture 5th cervical vertebra). 


WITNESSES AT HEARING ON APPEAL

Appellant, A.F. (friend) 


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to April 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2007, a 
statement of the case was issued in November 2007, and a 
substantive appeal was received in December 2007.   

The veteran presented testimony at a Board hearing in October 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder.  At the hearing, the veteran 
withdrew the issue of entitlement to service connection for 
retinopathy as secondary to the service connected disability 
of compression fracture 5th cervical vertebra.

The Board also notes that the veteran submitted an October 
2008 correspondence that appears to be an earlier effective 
date claim regarding the granting of a total disability 
rating based on individual unemployability (TDIU).  He states 
that he was granted a TDIU in March 2004.  It is not clear 
from the record that the veteran has ever been granted a 
TDIU.  The Board refers this issue to the RO for 
clarification and any necessary action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is in a state of equipoise as to whether there 
is a causal link between the veteran's service-connected 
disabilities and his depression with panic and anxiety. 




CONCLUSION OF LAW

The veteran's depression with panic and anxiety is 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran alleges that his depression with panic and 
anxiety is due to the chronic pain caused by his service 
connected disabilities (most notably his service connected 
compression fracture 5th cervical vertebra).  

The veteran underwent a VA examination in March 2008.  The 
claims file was reviewed in conjunction with the examination.  
The examiner noted that the veteran was involved in two 
automobile accidents while he was on active duty.  These 
automobiles accidents caused injuries to his right upper 
extremity and to his neck.  The first accident also resulted 
in a subdural hematoma.  The examiner also noted that the 
veteran has had a number of accidents and injuries throughout 
his adult life, beginning in the Marine Corps.  He also had 
two post-service automobile accidents in 1986, resulting in 
additional injury to his neck; and he was mugged in 1993, 
resulting in additional injury to his neck.  As a result of 
the injuries, the veteran has severe chronic pain which has 
become debilitating and has caused the veteran to become 
increasingly more depressed.  The examiner stated that the 
veteran has had chronic pain since discharge from service; 
but after he was mugged, his pain levels increased 
significantly.  This has caused an increase in irritability, 
feelings of being useless, loss of motivation, and a 
significant decrease in activities.  He stated that the 
veteran appears significantly impaired due to chronic pain.  
The veteran was assessed a Global Assessment of Functioning 
(GAF) score of 55; and the examiner noted that the veteran 
had moderate to severe impairment occupationally and 
interpersonally.  Severe chronic pain has caused depression.

However, the examiner opined that depression and panic 
disorder was less likely as not caused by and in-service 
injury.  His rationale was that although the veteran had 
documented injuries while on active duty, he did not seek 
psychiatric treatment until 2007.  The examiner stated that 
although treatment for depression is the result of chronic 
pain; the veteran has had additional (post service) injuries 
that have increased this pain.       

The Board notes that the veteran was awarded a 10 percent 
rating for his neck effective April 1973.  That rating was 
increased to 40 percent effective March 2000.  An August 2008 
RO rating decision granted service connection for vascular 
and tension headaches (associated with his neck injury) and 
distal median nerve injury to his right arm and hand (also 
associated with his neck injury).  He has been granted a 30 
percent rating and a 10 percent rating respectively, 
effective August 2006.  

The Board acknowledges that the VA examiner ultimately opined 
that the depression and panic disorder was less likely as not 
caused by and in-service injury.  His rationale was based on 
the fact that the veteran did not seek psychiatric treatment 
until 2007; and only after post service injuries increased 
the veteran's level of pain.  However, although the veteran 
suffered post-service injuries, the initial injuries were due 
to service.  Since the neck pain is service connected, to 
begin with, it is arguable that the post-service injuries 
alone might not have resulted in depression.  In other words, 
the question of determining at what point the resulting pain 
(from either the service-connected disabilities or the post-
service injuries) led to depression may be virtually 
impossible to clearly answer.  Moreover, the Board notes that 
since the March 2008, the RO has granted service connection 
for two more disabilities attributed to the veteran's neck 
injury.  Further, the March 2008 examiner acknowledged that 
the veteran's depression was caused by severe chronic pain.  
The only pain noted in the March 2008 examination report is 
the neck pain (which is service connected).  

The Board finds that in giving the veteran the benefit of the 
doubt, the evidence is in equipoise; and service connection 
for depression with panic and anxiety secondary to service-
connected disability is warranted.     

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
appellant as a result of any possible VCAA deficiency in 
light of the Board's favorable decision.




ORDER

Service connection for depression with panic and anxiety 
secondary to service-connected disability is warranted.  To 
this extent, the appeal is granted.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


